IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

RAYMOND DUNIVANT, )
Plaintiff,

Vv 1:19CV923
ANDREW SAUL,
Commissioner of Social Security, )
Defendant.

MEMORANDUM OPINION AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE

Plaintiff Raymond Dunivant (“Plaintiff”) brought this action pursuant to Sections
205(g) and 1631(c)(3) of the Social Security Act (the “Act”), as amended (42 U.S.C. §§ 405(g)
and 1383(c)(3)), to obtain judicial review of a final decision of the Commissioner of Social
Security denying his claims for Disability Insurance Benefits (“DIB”) and Supplemental
Security Income (“SSI”) under, respectively, Titles II and XVI of the Act. The parties have
filed cross-motions for judgment, and the administrative record has been certified to the Court
for review.

I. PROCEDURAL HISTORY

Plaintiff protectively filed applications for DIB and SSI on May 5, 2016, alleging a
disability onset date of April 1, 2015 in both applications. (Tr. at 26, 220-30.)! His applications
were denied initially (Ir. at 75-96, 119-26) and upon reconsideration (Tr. at 97-118, 133-50).

Thereafter, Plaintiff requested an administrative heating de novo before an Administrative

 

1 Transcript citations refer to the Sealed Administrative Record [Doc. #8].

Case 1:19-cv-00923-WO-JEP Document 16 Filed 02/17/21 Page 1 of 11
Law Judge (“ALJ”). (Tr. at 151-52.) On May 22, 2018, Plaintiff, along with his attorney,
attended the subsequent video hearing, during which both Plaintiff and an impartial vocational
expert testified. (Tr. at 26.) The ALJ ultimately concluded that Plaintiff was not disabled
within the meaning of the Act (Ir. at 36), and, on July 11, 2019, the Appeals Council denied
PlaintifPs request for review of the decision, thereby making the ALJ’s conclusion the
Commissionet’s final decision for purposes of judicial review (I'r. at 1-6).
Il. LEGAL STANDARD

Federal law “authorizes judicial review of the Social Security Commissionet’s denial of
social security benefits.” Hines v. Barnhart, 453 F.3d 559, 561 (4th Cir. 2006). However, the
scope of review of such a decision is “extremely limited.” Frady v. Harris, 646 F.2d 143, 144
(4th Cir. 1981). “The courts ate not to tty the case de novo.” Oppenheim v. Finch, 495 F.2d
396, 397 (4th Cit. 1974). Instead, “a reviewing court must uphold the factual findings of the
AL] if they ate supported by substantial evidence and were reached through application of the
correct legal standard.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (@nternal
quotation omitted).

“Substantial evidence means ‘such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.”” Hunter v. Sullivan, 993 F.2d 31, 34 4th Cir. 1992)
(quoting Richardson v. Perales, 402 U.S. 389, 390 (1971)). “It consists of more than a mete
scintilla of evidence but may be somewhat less than a preponderance.” Mastto v. Apfel, 270
F.3d 171, 176 (4th Cir. 2001) (internal citations and quotation marks omitted). “If there is
evidence to justify a tefusal to direct a verdict were the case before a juty, then there is

substantial evidence.” Hunter, 993 F.2d at 34 (internal quotation marks omitted).

 

Case 1:19-cv-00923-WO-JEP Document 16 Filed 02/17/21 Page 2 of 11
“In reviewing for substantial evidence, the court should not undertake to re-weigh
conflicting evidence, make credibility determinations, or substitute its jadgment for that of the
[ALJ].” Mastro, 270 F.3d at 176 Gnternal brackets and quotation marks omitted). “Where
conflicting evidence allows reasonable minds to differ as to whether a claimant is disabled, the
responsibility for that decision falls on the ALJ.” Hancock, 667 F.3d at 472. “The issue before
[the reviewing court], therefore, is not whether [the claimant] is disabled, but whether the
ALJ’s finding that [the claimant] is not disabled is supported by substantial evidence and was
teached based upon a cortect application of the relevant law.” Craig v. Chater, 76 F.3d 585,
589 (4th Cir. 1996).

In undertaking this limited review, the Court notes that “[a] claimant for disability
benefits bears the burden of proving a disability.” Hall v. Hartis, 658 F.2d 260, 264 (4th Cir.
1981). In this context, “disability” means the “inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a continuous
petiod of not less than 12 months.”’ Id. (quoting 42 U.S.C. § 423(d)(1)(A)).?

“The Commissioner uses a five-step process to evaluate disability claims.” Hancock,
667 F.3d at 472 (citing 20 C-F.R. §§ 404.1520(a)(4); 416.920(a)(4)). “Under this process, the

Commissioner asks, in sequence, whether the claimant: (1) worked during the alleged period

 

2 “The Social Security Act comprises two disability benefits programs. The Social Security Disability Insurance
Program (SSDD, established by Title II of the Act as amended, 42 U.S.C. § 401 ef seq., provides benefits to
disabled persons who have contributed to the program while employed. The Supplemental Security Income
Program (SSD, established by Title XVI of the Act as amended, 42 U.S.C. § 1381 ef seq., provides benefits to
indigent disabled persons. The statutory definitions and the regulations promulgated by the Secretary for
determining disability, see 20 C.F.R. pt. 404 (SSDI); 20 C.F.R. pt. 416 (SSI), governing these two programs are,
in all aspects relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1.

Case 1:19-cv-00923-WO-JEP Document 16 Filed 02/17/21 Page 3 of 11
of disability; (2) had a sevete impairment; (3) had an impairment that met or equaled the
requirements of a listed impaitment; (4) could return to her past relevant work; and (5) if not,
could perform any other work in the national economy.” Id.

A finding adverse to the claimant at any of several points in this five-step sequence
fotecloses a disability designation and ends the inquiry. For example, “[t]he first step
determines whether the claimant is engaged in ‘substantial gainful activity.’ If the claimant is
working, benefits ate denied. The second step determines if the claimant is ‘severely’ disabled.
If not, benefits are denied.” Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

On the other hand, if a claimant carries his or her burden at the first two steps, and if
the claimant’s impairment meets or equals a “listed impairment” at step three, “the claimant
is disabled.” Mastro, 270 F.3d at 177. Alternatively, if a claimant clears steps one and two,
but falters at step three, ie., “[iJfa claimant’s impairment is not sufficiently severe to equal or
exceed a listed impairment,” then “the ALJ must assess the claimant’s residual functional
capacity (RFC’).” Id. at 179.3 Step four then requires the ALJ to assess whether, based on
that RFC, the claimant can “perform past relevant work”; if so, the claimant does not qualify
as disabled. Id. at 179-80. However, if the claimant establishes an inability to return to prior

wotk, the analysis proceeds to the fifth step, which “requires the [Government] to prove that

 

 

3 “RFC is a measurement of the most a claimant can do despite [the claimant’s] limitations.” Hines, 453 F.3d
at 562 (noting that administrative regulations require RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a tegular and continuing basis . . . [which] means 8
hours a day, for 5 days a week, or an equivalent work schedule” (internal emphasis and quotation marks
omitted)). The RFC includes both a “physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as “nonexertional limitations
(mental, sensory, ot skin impaitments).” Hall, 658 F.2d at 265. “RFC is to be determined by the AL] only after
[the ALJ] considers all relevant evidence of a claimant’s impairments and any related symptoms (¢g, pain).”
Hines, 453 F.3d at 562-63.

Case 1:19-cv-00923-WO-JEP Document 16 Filed 02/17/21 Page 4 of 11
a significant number of jobs exist which the claimant could perform, despite [the claimant’s]

impairments.” Hines, 453 F.3d at 563. In making this determination, the ALJ must decide

 

“whether the claimant is able to perform other work considering both [the clatmant’s RFC]
and [the claimant’s] vocational capabilities (age, education, and past work experience) to adjust
to a new job.” Hall, 658 F.2d at 264-65. If, at this step, the Government cannot catty its
“evidentiary burden of proving that [the claimant] remains able to work other jobs available

in the community,” the claimant qualifies as disabled. Hines, 453 F.3d at 567.

 

Ill. DISCUSSION

In the present case, the ALJ found that Plaintiff had not engaged in “substantial gainful
activity” since his alleged onset date. The ALJ therefore concluded that Plaintiff met his
burden at step one of the sequential evaluation process. (I't. at 29.) At step two, the ALJ
further determined that Plaintiff suffered from the following severe impaitments:

lumbar spondylosis; cetvical spondylosis; thoracic spondylosis; right inguinal
hernia and umbilical hernia; bilateral carpal tunnel syndrome; and obesity.

(Tr. at 29.) The ALJ found at step three that none of these impairments, individually or in
combination, met or equaled a disability listing. (Tr. at 30-31.) Therefore, the AL] assessed
Plaintiffs RFC and determined that he could perform light work with the following, further
limitations:

he can frequently handle and finger with both upper extremities. [Plaintiff] can

frequently push or pull and teach overhead with the left upper extremity. [He]

can frequently kneel, crouch, stoop, and crawl, can occasionally climb staits and

ramps, can occasionally climb ladders, can never climb ropes and scaffolds, and

can occasionally be exposed to vibrations. [Plaintiff] is able to understand and

remember simple instructions, make simple work-related decisions, and catry
out simple instructions.

5

Case 1:19-cv-00923-WO-JEP Document 16 Filed 02/17/21 Page 5of11
(Tt. at 31.) Based on this determination, the ALJ found at step fout of the analysis that Plaintiff
could not perform any of his past relevant work. (Ir. at 34.) However, the ALJ concluded at
step five that, given Plaintiff's age, education, work experience, and RFC, along with the
testimony of the vocational expert regarding those factors, Plaintiff could perform other jobs
available in the national economy and therefore was not disabled. (Tr. at 35-36.)

Plaintiff now challenges the AL}’s finding at step five. In particular, Plaintiff contends
that two of the three jobs identified by the vocational expert conflict with the Dictionary of
Occupational Titles (“DOT”) in violation of the Fourth Circuit’s holdings in Pearson v.
Colvin, 810 F.3d 204, 210 (4th Cir. 2015), and Thomas v. Berryhill, 916 F.3d 307, 314 (4th
Cir. 2019). While Plaintiff concedes that the third job identified by the vocational expert,
matking clerk (DOT 209.587-034, 1991 WL 671802), does not conflict with the DOT, he
further argues that one job cannot, by itself, constitute substantial evidence at step five.

The Fourth Circuit Court of Appeals has recognized that an ALJ has an affirmative
“duty to make an independent identification of apparent conflicts” between VE testimony and

the provisions of the Dictionaty of Occupational Titles (“DOT”), regardless of whether a

 

conflict is identified by the VE. Peatson, 810 F.3d at 208-09, 210. In Pearson, because of
this apparent conflict between the VE’s testimony and the DOT, remand was tequited so that
the ALJ could elicit a reasonable “explanation from the expert” before relying on the expert’s

testimony. Id. at 208-209, 211. In 2019, in Thomas v. Berryhill, the Fourth Circuit applied

 

the principles articulated in Pearson as they related to the DOT's Reasoning Development
scale. See Thomas v. Berryhill, 916 F.3d 307, 314 (4th Cir. 2019). That scale has six levels—

Level 1 requires the least reasoning ability, and Level 6 requires the most reasoning ability. See

6

Case 1:19-cv-00923-WO-JEP Document 16 Filed 02/17/21 Page 6 of 11
DOT, App. C, 1991 WL 688702. ‘The DOT assigns a Reasoning Development Level to each
occupation identified therein. In Thomas, the vocational expert identified three jobs, all with
a Reasoning Level of 2, “requit[ing] employees to ‘carry out detailed but uninvolved written
ot otal instructions.’ By compatison, Thomas’s RFC limit[ed] her to jobs that involve only
‘short, simple instructions.” Thomas, 916 F.3d at 314 (internal citations omitted). The Fourth
Circuit found

that Thomas, being limited to short, simple instructions, may not be able to

catty out detailed but uninvolved instructions. This is not a categorical rule—

some instructions, particularly if they are well-drafted, may be simultaneously

short, simple, detailed, and uninvolved. Even so, the conflict between

Thomas’s limitation to short, simple instructions and the VE’s testimony that

Thomas could perform jobs that include detailed but uninvolved instructions is

as apparent as the conflict we identified in Pearson. Since we held that an

apparent conflict existed in Peatson, we ate satisfied that one exists in this case,

too. We remand so that the ALJ can resolve the conflict in accordance with the

Administration’s regulations.
Id. at 314.

Consequently, in ‘Thomas, the Fourth Circuit held that there was an appatent conflict

between jobs requiting Level 2 reasoning and a limitation to “short, simple instructions.” Id.

 

4 The Reasoning Levels relevant to this case, Level 2 and Level 3, are defined as follows:
LEVEL 3

Apply commonsense understanding to cary out instructions furnished in written, otal, ot
diagrammatic form. Deal with problems involving several concrete variables in or from
standardized situations.

LEVEL 2

Apply commonsense understanding to carry out detailed but uninvolved written or otal
instructions. Deal with problems involving a few concrete vatiables in or from standardized
situations.

U.S. Dept. of Labor, DOT, App. C, 1991 WL 688702.

7

Case 1:19-cv-00923-WO-JEP Document 16 Filed 02/17/21 Page 7 of 11
However, in Lawtence y. Saul, 941 F.3d 140, 143 (4th Cir. 2019), the Fourth Circuit clarified
that this conflict results from the restriction to “short” instructions, rather than the simplicity
of the instructions or tasks.

“Short” is inconsistent with “detailed” because detail and length are highly

cottelated. Generally, the longer the instructions, the more detail they can

include. In contrast, the [ALJ] found that Lawrence could perfotm jobs limited

to “simple, routine repetitive tasks of unskilled work.” There is no comparable

inconsistency between Lawrence’s [RFC] . . . and Level 2’s notions of “detailed

but uninvolved . . . instructions” and tasks with “a few [] variables.”

Id. (citations omitted).

Similarly, in the present case, there is no conflict between Reasoning Level 2 and
Plaintiffs ability “to understand and remember simple instructions, make simple work-related
decisions, and catty out simple instructions.” (I'r. at 31); see Gurley v. Saul, 2:19-cv-869, 2020
WL 6218459 at *7 (D.S.C. June 24, 2020) (“Because Plaintiff was limited to ‘simple,’ rather
than ‘short,’ instructions, there is no apparent unresolved conflict between the AL]’s RFC
recommendation and the jobs identified by the vocational expert.”); Turner v. Saul, 5:19-CV-
190-D, 2020 WL 3866669 at *10 (E.D.N.C. June 9, 2020) (“Under Lawrence, a hypothetical
question limiting one to simple, oral insttuctions, simple, routine tasks, and simple, work-
telated decisions, is materially different from similarly restricting her to shott tasks,

instructions, or decisions. And simple instructions, tasks, or decisions do not create an

apparent conflict with jobs the DOT classifies as reasoning level two.”).> Plaintiff concedes

 

° Tn light of this determination, the Court need not teach the further issue of whether there is an unresolved,
apparent conflict between jobs with a Reasoning Level 3 and Plaintiff's RFC limitation to simple instructions
and simple work-related decisions. As further explained below, even if the two Reasoning Level 3 jobs
identified by the vocational expert are eliminated, the AL] was entitled to rely on the expert’s testimony
regarding the Reasoning Level 2 job of marking clerk, so any ertor is harmless.

Case 1:19-cv-00923-WO-JEP Document 16 Filed 02/17/21 Page 8 of 11
as much in his brief. Nevertheless, he contends that the ALJ’s identification of only one job
with a Reasoning Level 2, marking clerk, runs afoul of “POMS DI 25025.030, which requires
[the ALJ] ... to cite three occupations that are examples of work the claimant could do given
his ot her impairment-telated limitations and restrictions.” (PL’s Br. [Doc. #12] at 8-9.) Where
only one of the jobs identified by the AL] meets these requirements, Plaintiff argues, “it cannot
be clear that there ate a significant number of jobs in the national economy.” (Pl.’s Br. at 9.)

However, POMS provides guidance to ALJs, but is not binding here and does not have
the force of law. Moreover, as Defendant correctly notes, “the same POMS section on which
Plaintiff relies explains that the adjudicator ‘may cite fewer than three occupations when it is
cleat that jobs exist in significant numbers within fewer than three occupation(s).”” (Def.’s Br.
[Doc. #14] at 12) (quoting POMS DI 25025.030, available at https://secute.ssa.gov/apps10/
poms.nsf/Inx/0425025030). In fact, the relevant sections of the regulations specifically
provide that “[wjork exists in the national economy when there is a significant number of jobs
(in_ one of mote occupations) having requitements which [the claimant is] able to meet with
[his] physical or mental abilities and vocational qualifications.” 20 C.F.R. §§ 404.1566),
416.966(b) (emphasis added).

Here, the vocational expert testified that 290,000 marking clerk jobs exist in the
national economy. (Tr. at 35, 70); see Critchley v. Colvin, No. 5:15-cv-08288, 2016 WL

3030211, at *8 (S.D. W. Va. May 4, 2016) (collecting cases) (finding that even 5000 jobs in the

 

national economy constituted a significant number); see also Hicks v. Califano, 600 F.2d 1048,
1051 n.2 (4th Cir. 1979) (holding that 110 jobs within the region is not “insignificant’’); Cole

vy. Colvin, No. 1:13CV868, 2014 WL 4060145, at *4 (M.D.N.C. Aug. 14, 2014) (holding that

9

Case 1:19-cv-00923-WO-JEP Document 16 Filed 02/17/21 Page 9 of 11
2,500 jobs in the state is significant and “the ALJ only needs to identify one job that [a
claimant] can perform, given [the claimant’s] RFC and vocational capabilities, that exists in the
national economy in significant numbers.”’); Shaw v. Saul, 1:18CV268, 2019 WL 3577550 at
*9 (M.D.N.C. Aug. 6, 2019) (holding “that 103,000 Room Attendant jobs existed in the
national economy... which constitutes a significant number of jobs.”). Because the number
of marking clerk jobs clearly exceeds the number of jobs constituting a “significant numbet”
in the national economy, substantial evidence supports the ALJ’s finding at step five of the
sequential analysis.

In his Reply Brief, Plaintiff for the first time raises a new contention, claiming that the
AL}’s decision is not supported by substantial evidence because “t]he vocational witness did
not identify her source for the numbers of jobs in the national economy for marking clerks.”
(Reply [Doc. #15] at 6.) However, Plaintiff was requited by this Court’s Opening Order [Doc.
#9] to raise any claims in his initial Motion and Brief, setting out his objections to the
Commissioner’s decision “or any aspect of the record which counsel contends is erroneous.”
Therefore, Plaintiff's new challenge to the vocational expert’s testimony based on her failure
to identify the source for the job numbers is not properly before the Court. See Bunton v.
Colvin, No. 1:10CV786, 2014 WL 639618, at *5 (M.D.N.C. Feb. 18, 2014) (collecting social
security decisions recognizing that failure to raise issue in opening memorandum waives that
issue). Moreover, even if this contention were consideted, it would not require remand. The
Supreme Coutt recently rejected a categorical rule that a vocational expert’s failure to provide
data underlying his or her job estimates precludes the expert’s testimony from setving as

substantial evidence. See Biestek v. Berryhill, 139 S. Ct. 1148 (2019). In addition, in the

10

Case 1:19-cv-00923-WO-JEP Document16 Filed 02/17/21 Page 10 of 11
present case, the AL] accepted and relied on the vocational expert’s testimony and there is no
reason to question that determination, particularly where counsel for Plaintiff did not request
the data relied on by vocational expert, or even question her regarding the source of the

numbets, and specifically noted no objection to het testifying as an expert. (Ir. at 66-73); see

 

also Tim J.S. v. Saul, 4:19CV1709, 2020 WL 1888820 at *8 (E.D. Mo. Apr. 16, 2020) (“Plaintiff
has failed to marshal argument or evidence beyond mere speculation to undermine the
vocational expert’s testimony and thus cannot establish that the ALJ erred by telying on that
testimony.’’).

IT IS THEREFORE RECOMMENDED that the Commissionet’s decision finding
no disability be AFFIRMED, that PlaintifPs Motion to Reverse the Judgment of the
Commissioner [Doc. #11] be DENIED, that Defendant’s Motion for Judgment on the
Pleadings [Doc. #13] be GRANTED, and that this action be DISMISSED with prejudice.

This, the 17" day of February, 2021.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

11

Case 1:19-cv-00923-WO-JEP Document16 Filed 02/17/21 Page 11 of 11
